Case 2:20-cv-03296-DSF-PVC Document 14 Filed 07/07/20 Page 1 of 1 Page ID #:47




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

  HAIR BY SAMUEL LLC                   CASE NO.
                                       2:20−cv−03296−DSF−PVC
               Plaintiff(s),
        v.                     Order to Show Cause re
  SAMUEL ETHNOBOTANICS LLC, et Dismissal for Lack of
  al.                          Prosecution

             Defendant(s).




        Default has been entered by the Clerk as to the remaining defendants. No
     motion for default judgment has been filed. Plaintiff is ordered to file a
     motion for default judgment on or before August 7, 2020. Failure to file a
     default judgment motion by that date may result in sanctions, including
     dismissal for failure to prosecute.

       IT IS SO ORDERED.

  Date: July 7, 2020                        /s/ Dale S. Fischer
                                           Dale S. Fischer
                                           United States District Judge
